Case 3:19-cv-00009-S-BN Document 76 Filed 08/25/21 Page1ofi1 PagelD 1400

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

WELLS FARGO BANK, N.A. as
TRUSTEE FOR OPTION ONE
MORTGAGE LOAN TRUST 2007-
FXD2 ASSET-BACKED
CERTIFICATES, SERIES 2007-FXD2 CIVIL ACTION NO. 3:19-CV-9-S-BN

Vv.

6On 6G 4On GOs ton GO? CO GO? Gon

CHARLES F. MALLOY

O

¢

R

 

The United States Magistrate Judge made amended findings, conclusions, and a
recommendation in this case [ECF No. 71]. The Court granted Defendant Charles Foster Malloy
two separate extensions of time in which to file objections to the Amended Findings, Conclusions,
and Recommendation of the United States Magistrate Judge, giving Defendant until August 23,
2021 to file any such objections. See ECF Nos. 73 and 75. No objections have been filed.

The District Court reviewed the proposed findings, conclusions, and recommendation for
plain error. Finding none, the Court ACCEPTS the Amended Findings, Conclusions, and
Recommendation of the United States Magistrate Judge. Plaintiffs Motion for Summary
Judgment is therefore GRANTED.

SO ORDERED.

SIGNED August 25, 2021.

 

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
